Citation Nr: 1528899	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  04-14 864	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to sinusitis and/or medications used to treat that condition.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from October 1970 to October 1973 and from November 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2008; a transcript of that hearing is associated with the claims file.

This is a supplemental decision to an April 2014 Board decision that remanded service connection claims for tinnitus, bilateral hearing loss, a dental disorder, residuals of staphylococcus aureus (claimed as methicillin-resistant staphylococcus aureus (MRSA)), and an increased evaluation claim for his sinusitis.  Those claims were remanded for additional development following a United States Court of Appeals for Veterans Claims (Court) May 2013 memorandum decision, which vacated a January 2009 Board decision as to those issues and remanded the claims to the Board.

The January 2009 Board decision also denied service connection for hypertension, and that claim was also vacated and remanded to the Board in the May 2013 memorandum decision.  The Board inexplicably failed to address that issue in the April 2014 Board decision, and thus, this supplemental decision is necessary at this time.  The Board apologizes to the Veteran for the delay in the issuance of a decision with respect to the hypertension claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the May 2013 memorandum decision, the Court indicated that the Board erred by failing to address the Veteran's contentions that his hypertension is due to or aggravated by his service-connected sinusitis, rhinitis, and/or the medications used to treat those conditions.  A review of the claims file demonstrates that a remand is necessary in order to obtain a VA examination of his hypertension and an adequate secondary service connection opinion with respect to his sinusitis, rhinitis, and/or medications used to treat those service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his hypertension, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination in order to ascertain the etiology of any hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has any hypertensive disorder.  

Then, the examiner must opine as to whether any hypertension more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  

The examiner should specifically discuss the Veteran's blood pressure readings in his service treatment records.  The examiner should address whether any elevated readings during military service or within one year of service are initial manifestations of any current hypertension.  

The examiner should then opine whether the Veteran's hypertension is more likely, less likely, or at least as likely as not caused by the Veteran's service-connected sinusitis, rhinitis, and/or the medications that he takes for those disabilities.

The examiner should also opine whether the Veteran's hypertension is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected sinusitis, rhinitis, and/or the medications that he takes for those disabilities.

The examiner should address the August 2005 VA examination, as well as the noted VA treatment records in the May 2013 memorandum decision, particularly the September 1999, November 1999, October 2000, and November 2000 VA treatment records.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  The AOJ should assure that all the remand directives from the April 2014 Board remand, as well as any other additional development necessary for any of those claims and/or the hypertension claim addressed in this remand have been completed.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for hypertension, to include as secondary to sinusitis and/or medications used to treat that condition.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




